Citation Nr: 0903850	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral Achilles tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for status-post right shoulder injury.  

3.  Entitlement to an initial compensable rating for 
recurrent bilateral patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1978 to July 
2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection for status-post right shoulder injury, 
recurrent bilateral patellofemoral pain syndrome, and 
bilateral Achilles tendonitis.  Each disability was assigned 
a noncompensable disability rating, effective August 1, 2004.  
In a May 2006 rating decision, the RO increased the veteran's 
disability rating for status-post right shoulder injury to 10 
percent disabling, effective August 1, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

On January 9, 2009, the veteran submitted a request for a 
hearing before a Veterans Law Judge at the RO.  Since the RO 
is responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:
	
Schedule the veteran for a hearing at the RO 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


